Title: To Thomas Jefferson from Palmira Johnson, 21 September 1823
From: Johnson, Palmira
To: Jefferson, Thomas


 Respected Sir
New York
20th Septemr 23
I am well aware that the request I am about to make, is a singular one—but yet, it is such, as a daughter might make of a Father; then, why not of the sole existing Parent of my Country? It is for a small lock of your hair—a precious relique, when you will no longer bless this earth; but in the examples of your past Life—If, my excellent sir, it should be your pleasure to gratify me, please to enclose the favour carefully and direct it to YourObedient Servant—Palmira Johnson—Post. office. New York—